DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2020 has been entered.
 
Response to Amendment

The amendment filed 12 October 2020 has been entered.  Claims 1-4, 7-8, 10, 14, 18 and 21-30 are currently pending in the application.  The rejections of record from the office action dated 14 July 2020 not repeated herein have been withdrawn.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 7-8, 14, 18, 21-27 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen et al. (US 7,344,766 B1) in view of Glogard et al. (WO 2011/007236 A1) and Ackerman et al. (US 2007/0270743 A1).
Regarding claims 1-4, 7-8, 14, 18, 21-27 and 29-30, Sorensen discloses medical containers such as syringes comprising a rubber stopper, wherein the rubber may comprise halogenated butyl rubber such as chlorobutyl rubber and wherein the stopper 
Sorensen does not disclose that the container is filled with a stabilized super saturated solution of an x-ray contrast agent or wherein the contrast agent comprises Ioforminol.
Glogard discloses that saturated solutions of x-ray contrast agents comprising Ioforminol are well known for injection (i.e. ioforminol; two linked triiodinated phenyl groups)(abstract, P2/L30-P3/L25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to fill the medical container/syringe of Sorensen with the saturated solutions of x-ray contrast agents comprising Ioforminol of Glogard in order to provide a storage container with a medical solution for use in medical X-ray technology and because doing so amounts to nothing more than using a known article for its intended use in a known environment to accomplish an entirely expected result. 
Sorensen does not disclose that the container comprises polypropylene, cyclic olefin polymer or cyclic olefin copolymer.
Ackerman discloses medical containers such as syringes made of cyclic olefin copolymer have excellent barrier properties, are bio-compatible and virtually shatterproof ([0014]).

Given that the closure is identical in composition to the instantly claimed closure (i.e. stopper comprising carbon back, container comprising cyclic olefin copolymer), it is the examiner’s position that the packaged contrast agent will intrinsically exhibit enhanced stability relative to the same contrast agent packaged without carbon black in the container and exhibit stability such that three or less out of twenty samples of the packaged contrast agent when held at 50°C for 15 months exhibit precipitation of the supersaturated solution and exhibit enhanced stability relative to the same contrast agent packaged with a container closure having insufficient carbon black to color the container closure black. 
Given that the amount of carbon black overlaps the amount instantly claimed, it is the examiner's position that the closure means will be colored black by the carbon back.  Alternatively, it would have been obvious to color the stopper black as a matter of design choice in order to make the stopper more aesthetically pleasing. 
Given that there is no requirement that the closure of modified Sorensen not come in physical contact with the supersaturated solution, it is the examiner’s position that the supersaturated solution would be in physical contact with the closure.
Claims 10 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sorensen et al. (US 7,344,766 B1), Glogard et al. (WO 2011/007236 .
Regarding claim 10, modified Sorensen discloses all of the claim limitations as set forth above.  Modified Sorensen does not disclose that the package further comprises a cap overlying the stopper.
Thibault discloses a medical container such as a vial comprising an elastomeric stopper and a plastic cap over the elastomeric stopper in order to improve sealing (abstract, [0014]-[0015], [0027]-[0030]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the cap of Thibault to the medical container of Sorensen in order to provide a container with improved sealing and because it is well known in the art to do so and doing so would amount to nothing more than using a known article for its intended use in a known environment to accomplish an entirely expected result.

Response to Arguments

Applicant's arguments filed 12 October 2020 have been fully considered but they are not persuasive.
Applicant argues that solving the stability problem was not expected and applicant points to instant Table 1, as evidence of unexpected results.
Applicant’s argument is unpersuasive given that the data is not commensurate in scope with the instant claims given that in Table 1, the closure is made of chlorobutyl rubber and the contrast agent is Ioforminol 320 mgl/ml, while the instant claims broadly 
Further, it is noted that the data presented for the comparative examples is not commensurate in scope with the nearest prior art given that the comparative examples do not appear to contain carbon black, while Sorensen discloses a closure comprising carbon black. 
Applicant argues that Glogard uses heat treatment to address stability.
Applicant’s argument is unpersuasive given that Glogard is merely used for the teaching that contrast agents such as Ioforminol are well known for injection. 
Applicant argues that the Office Action stated that solving the stability problem would have been an expected result.
Contrary to applicant’s assertion, the Office Action does not state that solving the stability problem would have been an expected result.  The Office Action stated that Sorensen teaches a packaging as claimed and Glogard teaches that it is well known to package a contrast agent in a packaging as disclosed by Sorensen.  Given that the packaging of Sorensen is identical to the instantly claimed packaging, it would be expected to have identical properties. 
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether there would be no difference between bromobutyl and chlorobutyl rubber and there would be no difference between iodinated x-ray contrast agents regarding the evidence of unexpected results must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Further, it is unclear what amount of carbon black is used in the exemplary embodiments.  Therefore, it cannot be determined if the data presented is commensurate in scope with the instant claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES C YAGER/Primary Examiner, Art Unit 1782